Case 5:20-cv-00401-MWF-MRW Document 32 Filed 03/29/21 Page 1 of 2 Page ID #:282



 1
 2
 3
 4
 5
 6
 7
 8
 9             IN THE UNITED STATES DISTRICT COURT
10          FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                            Case No. ED CV 20-401 MWF (MRW)
13   MICHAEL MITCHELL,
14                     Petitioner,
                                            ORDER ACCEPTING FINDINGS
15                v.                        AND RECOMMENDATIONS OF
                                            UNITED STATES MAGISTRATE
16   C. PFEIFFER, Warden,                   JUDGE
17                     Respondent.
18
19
20         Pursuant to 28 U.S.C. § 636, the Court reviewed the petition, the
21   records on file, and the Report and Recommendation of the United States
22   Magistrate Judge. Petitioner did not file any written objections to the
23   report. The Court accepts the findings and recommendation of the
24   Magistrate Judge.
25
26
27
28
Case 5:20-cv-00401-MWF-MRW Document 32 Filed 03/29/21 Page 2 of 2 Page ID #:283



 1         IT IS ORDERED that Judgment be entered dismissing this action

 2   with prejudice.

 3
 4
     DATE: March 29, 2021             _________________________________
 5
                                      MICHAEL W. FITZGERALD
 6                                    UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         2
